EXHIBIT 10.1

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT, dated as of April 24, 2009 (the “Agreement”), is by
and between Telephone and Data Systems, Inc., a Delaware corporation (the
“Company”), and GAMCO Asset Management Inc., a New York corporation (“GAMCO”).

 

WHEREAS, GAMCO and its affiliates are the beneficial owners, on behalf of their
investment advisory clients, of approximately 4,888,754 Common Shares, $0.01 par
value per share (“Common Shares”), and 3,306,696 Special Common Shares, $0.01
par value per share (“Special Common Shares” and, together with the Common
Shares, the “Publicly Traded Shares”), representing a total of approximately
8,195,450, or 7.75%, of the outstanding Publicly Traded Shares of the Company;

 

WHEREAS, the holders of Publicly Traded Shares elect four of the twelve
directors of the Company, and the holders of Series A Common Shares, $0.01 par
value per share (“Series A Common Shares”), and of Preferred Shares, $0.01 par
value per share (“Preferred Shares” and, together with the Series A Common
Shares, the “Series A Group Shares”), of the Company, elect eight of the twelve
directors of the Company;

 

WHEREAS, on February 17-20, 2009, GAMCO delivered notices (the “Notices”) to the
Company, indicating its intention to nominate four individuals for election to
the Board of Directors of the Company (the “Board”) by the holders of Publicly
Traded Shares;

 

WHEREAS, on March 12, 2009, the Board nominated the following incumbent
directors for election as directors at the Company’s 2009 Annual Meeting of
Stockholders (the “2009 Annual Meeting”) by Publicly Traded Shares:  Gregory P.
Josefowicz, Christopher D. O’Leary, Mitchell H. Saranow and Herbert S. Wander.

 

WHEREAS, on March 13, 2009, the Company filed a preliminary proxy statement with
the Securities and Exchange Commission (“SEC”), which was amended on March 25,
2009;

 

WHEREAS, the Company and GAMCO have determined that the interests of the Company
and its shareholders would be best served by the termination and withdrawal of
the Notices in consideration for the agreements set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

Section 1.                                          Board Matters.

 

a.                                       The Company agrees that the Company and
the Board will amend the Board’s prior nomination of persons for election as
directors by the holders of Publicly

 

1

--------------------------------------------------------------------------------


 

Traded Shares at the 2009 Annual Meeting, to cause such slate of nominees
standing for election and recommended by the Board to include Christopher D.
O’Leary and Herbert S. Wander (the “Incumbent Nominees”) and (ii) Clarence A.
Davis (“Davis”) and Gary L. Sugarman (“Sugarman” and, with Davis, the “GAMCO
Nominees” and, together with the Incumbent Nominees, the “Public Nominees”) and
to name the GAMCO Nominees in the Company’s Proxy Statement, the Proxy and the
ballot for the Company’s 2009 Annual Meeting as part of the Company’s proposed
slate of directors for election by the holders of the Publicly Traded Shares. 
In addition, the Company shall recommend in its Proxy Statement, Proxy and
ballot that the holders of the Publicly Traded Shares vote to elect the GAMCO
Nominees.

 

b.                                      GAMCO will, and will cause each of its
controlled affiliates to, vote all Publicly Traded Shares that it is entitled to
vote at the 2009 Annual Meeting in favor of the election of each of the
identified Public Nominees at the 2009 Annual Meeting.

 


C.                                       GAMCO WILL USE ITS REASONABLE BEST
EFFORTS TO CAUSE THE GAMCO NOMINEES TO COOPERATE FULLY WITH THE COMPANY IN
CONNECTION WITH THE COMPANY’S PROCESS FOR SELECTING, EVALUATING AND APPOINTING
DIRECTORS TO SERVE ON THE BOARD.


 


D.                                      IF, PRIOR TO THE 2010 ANNUAL MEETING OF
SHAREHOLDERS OF THE COMPANY, EITHER DAVIS OR SUGARMAN (OR ANY REPLACEMENT
THEREFOR) IS UNABLE OR UNWILLING TO SERVE AS A GAMCO NOMINEE, THEN GAMCO (AND NO
OTHER PERSON, GROUP, OR ENTITY) SHALL SELECT A REPLACEMENT DIRECTOR, AND THE
COMPANY SHALL TAKE ANY AND ALL ACTION TO FILL SUCH VACANCY WITH SUCH REPLACEMENT
DIRECTOR, SUBJECT TO THE REASONABLE DETERMINATION OF THE CORPORATE GOVERNANCE
AND NOMINATING COMMITTEE THAT ANY PROPOSED REPLACEMENT MEETS ALL APPLICABLE
INDEPENDENCE AND QUALIFICATION STANDARDS WITH RESPECT TO SERVING AS A DIRECTOR.


 

Section 2.                                          Withdrawal of Nominations;
Termination of Proxy Solicitation.

 


A.                                       SUBJECT TO THE COMPANY’S COMPLIANCE
WITH SECTION 1 HEREOF, GAMCO HEREBY WITHDRAWS THE NOTICES OF ITS INTENTION TO
NOMINATE PERSONS FOR ELECTION AS DIRECTORS AT THE 2009 ANNUAL MEETING AND WILL
NOT NOMINATE ANY PERSONS FOR ELECTION AS DIRECTORS AT THE 2009 ANNUAL MEETING.


 


B.                                      CONCURRENTLY, WITH THE EXECUTION OF THIS
AGREEMENT, GAMCO WILL CEASE, AND WILL CAUSE ALL OF ITS CONTROLLED AFFILIATES TO
CEASE, ANY AND ALL EFFORTS WITH RESPECT TO ANY PROXY SOLICITATION IN CONNECTION
WITH SUCH NOTICES AND NOMINATIONS, EXCEPT AS PROVIDED IN SECTION 1.


 

Section 3.                                          Role of GAMCO Nominees.

 


THE COMPANY AGREES THAT THE GAMCO NOMINEES, UPON ELECTION OR APPOINTMENT TO THE
BOARD, WILL SERVE AS INTEGRAL MEMBERS OF THE BOARD AND WILL BE GOVERNED BY THE
SAME PROTECTIONS AND OBLIGATIONS REGARDING CONFIDENTIALITY, CONFLICTS OF
INTEREST, FIDUCIARY DUTIES, TRADING AND


 


2

--------------------------------------------------------------------------------



 


DISCLOSURE POLICIES, AND OTHER GOVERNANCE GUIDELINES, AND WILL HAVE THE SAME
RIGHTS AND BENEFITS, INCLUDING WITH RESPECT TO INSURANCE COVERAGE,
INDEMNIFICATION AND CONTRIBUTION RIGHTS, EXCULPATION, ADVANCEMENT OF EXPENSES,
AND COMPENSATION AND FEES, ACCESS TO PERSONNEL AND INFORMATION AS ARE APPLICABLE
TO ALL INDEPENDENT DIRECTORS OF THE COMPANY.  SO LONG AS ANY GAMCO NOMINEE IS A
MEMBER OF THE BOARD, THE CORPORATE GOVERNANCE AND NOMINATING COMMITTEE IN GOOD
FAITH WILL RECOMMEND EACH GAMCO NOMINEE TO SERVE ON ANY COMMITTEE OR COMMITTEES
OF THE BOARD WHICH IT DETERMINES TO BE APPROPRIATE, TAKING INTO ACCOUNT EACH OF
THEIR SPECIFIC BACKGROUNDS AND EXPERIENCE AS A MEMBER OF THE BOARD.  EACH GAMCO
NOMINEE WILL BE GIVEN THE SAME CONSIDERATION IN THIS REGARD AS ANY OTHER
INDEPENDENT DIRECTOR OF THE COMPANY.


 

Section 4.                                          Indemnification.

 

In connection with the GAMCO Nominees’ indemnification rights, the Company
hereby confirms that each GAMCO Nominee will be indemnified to the same extent
as other directors as provided by the Company’s Bylaws, including
Section 8.1(o) of the Company’s Bylaws, which provides that any person who
ceases to be a director shall continue to be entitled to indemnification and
advancement of expenses with respect to alleged acts and omissions that occur
during the period of time that such persons was a director.

 

Section 5.                                          Press Release.

 

The Company and GAMCO shall provide at least 24 hours notice to the other party
prior to issuing any press release or other written public announcement with
respect to this Agreement or any GAMCO Nominee; provided, however, that the
Company or GAMCO may issue any such press release or make such written public
statements and may make any regulatory filings as the Company or GAMCO
determines in its sole discretion, is required by law or the rules or
regulations of the SEC, FINRA or other regulatory authorities.

 

Section 6.                                          Agreements Regarding 2010
Annual Meeting

 

If the Board nominates both of the GAMCO Nominees (including any GAMCO
Replacement identified pursuant to Section 1.d.) for election as directors at
the Company’s 2010 annual meeting  (“2010 Annual Meeting”), GAMCO agrees that it
and its controlled affiliates (a) will vote all Publicly Traded Shares that it
is entitled to vote at the 2010 Annual Meeting in favor of the election of each
of the persons nominated by the Board for election as directors by the holders
of Publicly Traded Shares at the 2010 Annual Meeting (the “2010 Public
Nominees”), and (b) will not (i) provide a notice to the Company that it intends
to nominate or nominate persons for election as directors at the 2010 Annual
Meeting, (ii) take any action, including as part of any group, to solicit
proxies or votes for any persons other than the 2010 Public Nominees or
(iii) advise, assist, encourage or seek to persuade any other person to take any
of the action in subclauses (i) or (ii) of this clause (b).

 

In the event that the Board determines to nominate only one of the GAMCO
Nominees or neither of the GAMCO Nominees (including any GAMCO Replacement) for
election as directors at the Company’s 2010 annual meeting, the Company agrees
to provide notice of such determination

 

3

--------------------------------------------------------------------------------


 

(“Notice”) to GAMCO in writing no less than 60 days prior to the last date (the
“Advance Notice Date”) on which a stockholder of the Company would be required
to give notice to the Company of its intention to nominate directors for
election at the Company’s 2010 annual meeting, as set forth in the Company’s
bylaws.  In the event that the Board determines to nominate only one of the
GAMCO Nominees or neither of the GAMCO Nominees (including any GAMCO
replacement), or in the event that the Company’s Notice is not provided to GAMCO
at least 60 days prior to the Advance Notice Date, GAMCO will not be subject to
any of the limitations referred to in Section 6 above.   Further, in the event
that the Company’s Notice is provided to GAMCO less than 60 days prior to the
Advance Notice Date, the Company agrees that GAMCO’s time in which to provide
notice of its intention to nominate persons for election as directors at the
Company’s 2010 annual meeting shall be extended by an equal number of days.

 

Section 7.                                          Representations.

 

Each of the parties hereto represents and warrants to the other party that:

 


A.                                       SUCH PARTY HAS ALL REQUISITE AUTHORITY
AND POWER TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY;


 


B.                                      THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY THE BOARD OF DIRECTORS OF SUCH PARTY AND BY ALL
OTHER REQUIRED ACTION ON THE PART OF SUCH PARTY AND NO OTHER PROCEEDINGS ON THE
PART OF SUCH PARTY ARE NECESSARY TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;


 


C.                                       THIS AGREEMENT HAS BEEN DULY AND
VALIDLY EXECUTED AND DELIVERED BY SUCH PARTY AND CONSTITUTES THE VALID AND
BINDING OBLIGATION OF SUCH PARTY ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS; AND


 


D.                                      THIS AGREEMENT WILL NOT RESULT IN A
VIOLATION OR DEFAULT OF ANY TERMS OR PROVISIONS OF SUCH PARTY’S ORGANIZATIONAL
OR GOVERNING DOCUMENTS, ANY MATERIAL AGREEMENTS TO WHICH SUCH PERSON IS A PARTY
OR BY WHICH SUCH PARTY MAY OTHERWISE BE BOUND OR ANY LAW, RULE, LICENSE,
REGULATION, JUDGMENT, ORDER OR DECREE GOVERNING OR AFFECTING SUCH PARTY.


 

Section 8.                                          Compliance with the Federal
Securities Laws.

 

The Company and GAMCO each hereby acknowledge that they are aware of the federal
securities laws, which, among other things, prohibit any person from trading
securities of an issuer while in possession of material, non-public information
concerning the issuer, and from communicating such material, non-public
information to another person under circumstances in which it is reasonably
foreseeable that such person is likely to effect transactions in such
securities. The Company and GAMCO hereby agree to comply with such laws.

 

4

--------------------------------------------------------------------------------


 

Section 9.                                          Specific Performance.

 

Each of GAMCO and the Company acknowledges and agrees that irreparable injury to
the other party to this Agreement would occur in the event any provision of this
Agreement was not performed in accordance with its specific terms.  It is
accordingly agreed that GAMCO and the Company will each be entitled to specific
enforcement of, and injunctive relief to prevent any violation of, the terms of
this Agreement, and in either case no bond or other security shall be required
in connection therewith.

 

Section 10.                                   Governing Law; Entire, Binding
Agreement.

 

This Agreement, and any claim arising out of, relating to or associated with
this Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware without reference to the conflict of laws
principles or any other principle that could require the application of the laws
of any other jurisdiction.  This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and the respective successors, representatives and assigns of the parties
hereto.

 


SECTION 11.                                   NOTICES.


 


ALL NOTICES AND OTHER COMMUNICATIONS PURSUANT TO THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DELIVERED PERSONALLY, SENT BY FACSIMILE (WITH RECEIPT
CONFIRMED), SENT BY NATIONALLY-RECOGNIZED OVERNIGHT COURIER OR MAILED BY
REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED), POSTAGE PREPAID, TO THE
RESPECTIVE PARTIES AT THE FOLLOWING ADDRESS (OR AT SUCH OTHER ADDRESS FOR A
PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):

 

If to the Company:

 

Telephone and Data Systems, Inc.

30 N. LaSalle Street, Suite 4000

Chicago, IL 60602

Attention: LeRoy T. Carlson, Jr., President and CEO

Telephone:  (312) 630-1900

Facsimile:  (312) 630-9299

 

with a copy (which shall not constitute notice) to:

 

Telephone and Data Systems, Inc.

c/o Sidley Austin LLP

One South Dearborn

Chicago, IL 60603

Attention: William S. DeCarlo, General Counsel

Telephone: (312) 853-6094

Facsimile: (312) 853-7036

 

5

--------------------------------------------------------------------------------


 

If to GAMCO:

 

GAMCO Asset Management Inc.

One Corporate Center

Rye, New York 10580-1435

Attention:  Douglas R. Jamieson, President

Telephone:  (914) 921-5020

Facsimile: (914) 921-5384

 

with a copy (which shall not constitute notice) to:

 

GAMCO Asset Management Inc.

One Corporate Center

Rye, New York 10580-1435

Attention: Peter D. Goldstein, Director of Regulatory Affairs

Telephone:  (914) 921-7732

Facsimile: (914) 921-5384


 


EACH SUCH NOTICE OR OTHER COMMUNICATION SHALL FOR ALL PURPOSES OF THIS AGREEMENT
BE TREATED AS EFFECTIVE OR HAVING BEEN GIVEN: (I) IF DELIVERED PERSONALLY, WHEN
DELIVERED, (II) IF SENT BY FACSIMILE, UPON CONFIRMATION OF FACSIMILE TRANSFER,
(III) IF SENT BY NATIONALLY-RECOGNIZED OVERNIGHT COURIER, ON THE FIRST BUSINESS
DAY AFTER THE BUSINESS DAY ON WHICH THE SAME HAS BEEN DEPOSITED WITH SUCH
OVERNIGHT COURIER, OR (IV) IF SENT BY REGISTERED OR CERTIFIED MAIL, AT THE
EARLIER OF ITS RECEIPT OR 72 HOURS AFTER THE SAME HAS BEEN DEPOSITED IN A
REGULARLY-MAINTAINED RECEPTACLE FOR THE DEPOSIT OF THE UNITED STATES MAIL,
ADDRESSED AND MAILED AS AFORESAID.


 


SECTION 12.                                   FURTHER ASSURANCES.


 


EACH PARTY HERETO SHALL DO AND PERFORM OR CAUSE TO BE DONE AND PERFORMED ALL
SUCH FURTHER ACTS AND THINGS AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER
AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS AS THE OTHER PARTY HERETO
REASONABLY MAY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


SECTION 13.                                   SEVERABILITY.


 


WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH
MANNER AS TO BE EFFECTIVE AND VALID, BUT IF ANY PROVISION OF THIS AGREEMENT IS
HELD TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT RENDER INVALID OR UNENFORCEABLE ANY OTHER PROVISION
OF THIS AGREEMENT.


 


6

--------------------------------------------------------------------------------



 


SECTION 14.                                   EXPENSES.


 


ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT SHALL BE PAID
BY THE PARTY INCURRING SUCH COST OR EXPENSE.


 


SECTION 15.                                   THIRD PARTY BENEFICIARIES.


 


NOTHING IN THIS AGREEMENT IS INTENDED TO CONFER ON ANY PERSON OTHER THAN THE
PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS OR ANY PERSON WHO
BECOMES A PARTY TO THIS AGREEMENT BY WAY OF JOINDER, ANY RIGHTS, BENEFITS,
REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT.


 


SECTION 16.                                   COUNTERPARTS.


 


THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 


7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

 

TELEPHONE AND DATA SYSTEMS, INC.

 

 

 

 

 

By:

/s/ LeRoy T. Carlson, Jr.

 

 

Name: LeRoy T. Carlson, Jr.

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

GAMCO ASSET MANAGEMENT INC.

 

 

 

 

 

By:

/s/ Douglas R. Jamieson

 

 

Name: Douglas R. Jamieson

 

 

Title: President and Chief Operating Officer

 

 

of GAMCO Investors, Inc., parent of

 

 

GAMCO Asset Management Inc.

 

[Signature Page to Settlement Agreement]

 

8

--------------------------------------------------------------------------------